Case 1:19-cv-21996-MGC Document 98 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 1:19-cv-21996-MGC

   SLAM DUNK I, LLC, on behalf of itself
   and all others similarly situated,

          Plaintiff,

   vs.

   CONNECTICUT GENERAL LIFE
   INSURANCE COMPANY,

         Defendant.
   ____________________________________/

                                      NOTICE OF APPEAL

         Notice is hereby given that Plaintiff, Slam Dunk I, LLC, in the above-named case, hereby

  appeals to the United States Court of Appeals for the Eleventh Circuit from the Final Judgment

  (Dkt. No. 97), entered in this action on September 29, 2020. See Exhibit A.

                                                     Respectfully submitted,

                                              By:    /s/ Markenzy Lapointe________________
                                                     Markenzy Lapointe
Case 1:19-cv-21996-MGC Document 98 Entered on FLSD Docket 09/30/2020 Page 2 of 2



                                                                     CASE NO. 1:19-cv-21996-MGC

                                    CERTIFICATE OF SERVICE

            I hereby certify that the foregoing document is being electronically filed on September 30,

  2020, via CM-ECF, which will generate Notices of Electronic Filing to all parties or counsel of

  record.

                                                         Respectfully submitted,

                                                 By:     /s/ Markenzy Lapointe________________
                                                         Markenzy Lapointe
                                                         Florida Bar No. 172601
                                                         Pillsbury Winthrop Shaw Pittman LLP
                                                         600 Brickell Avenue, Suite 3100
                                                         Miami, FL 33131
                                                         Telephone: 786-913-4900
                                                         Telecopier: 786-913-4901
                                                         markenzy.lapointe@pillsburylaw.com
                                                         miadocket@pillsburylaw.com
                                                         nydocket@pillsburylaw.com

                                                         /s/ Richard C. Giller___________________
                                                         Richard C. Giller
                                                         California Bar No. 117823
                                                         (Pro Hac Admitted)
                                                         725 South Figueroa Street, Suite 2800
                                                         Los Angeles, CA 90017
                                                         Telephone: 213-488-3624
                                                         richard.giller@pillsburylaw.com




                                                     2
